Citation Nr: 0740402	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  99-23 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.  

2.  Entitlement to service connection for an eye disability, 
claimed as photophobia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1978 to June 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision by the RO 
which denied service connection for a lumbar spine disability 
and photophobia on the grounds that the claims were not well 
grounded.  The RO readjudicated and denied the claims on a de 
novo basis in July 2001.  In February 2003, a hearing was 
held at the RO before the undersigned member of the Board.  
The Board remanded the appeal for additional development in 
July 2003.  


FINDINGS OF FACT

1.  All available evidence necessary for adjudication of this 
claim have been obtained by VA.  

2.  Degenerative disc disease of the lumbar spine was not 
manifest in service or within one year of service discharge, 
and there is no competent medical evidence that any current 
degenerative disc disease of the lumbar spine is related to 
service.  

3.  There is competent medical evidence showing that the 
veteran's photophobia clearly and unmistakably preexisted his 
military service and was not aggravated or otherwise worsened 
beyond the natural progression of the underlying disease 
process in service.  


CONCLUSIONS OF LAW

1.  The veteran does not have lumbar spine disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).  

2.  There is clear and unmistakable evidence that the 
veteran's photophobia existed prior to service and was not 
aggravated therein; therefore, the presumption of soundness 
at entrance into service is rebutted by clear and 
unmistakable evidence.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

Upon receipt of an application for service connection, VA is 
required by law to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
there is a favorable disposition of the claim.  Id.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for a 
lumbar spine disability and photophobia, any questions as to 
the appropriate disability ratings or the effective dates to 
be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman, 19 Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, a letter dated in March 2004, fully satisfied 
the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although the letter was not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claim was readjudicated, and a 
supplemental statement of the case (SSOC) was promulgated in 
June 2007.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that a 
statement of the case (SOC) or supplemental SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 2007-7130 WL 2694606 (Fed. 
Cir. Sept 17, 2007) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence which showed that he 
had a disability at present, which was related to service; of 
what evidence was necessary to establish service connection, 
and why the current evidence was insufficient to award the 
benefits sought.  

The veteran's service medical records and all VA and 
available private medical records identified by him have been 
obtained and associated with the claims file.  The veteran 
was examined by VA on two occasions during the pendency of 
this appeal and testified at a personal hearing at the RO 
before the undersigned member of the Board in February 2003.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  See Mayfield III.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of the notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court found 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
representative clearly have actual knowledge of the evidence 
that is required to be submitted in this case and, based on 
the veteran's contentions as well as the communications 
provided to the veteran and his representative by VA, it is 
reasonable to expect that the veteran understands what was 
needed to prevail.  Moreover, any error in VA's notice to the 
veteran (which is initially presumed to be prejudicial) is in 
fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (burden is on VA to show that error in notice was 
not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Finally, the Board notes that additional VA outpatient 
records for treatment from 1999 to 2006, were associated with 
the claims file in July 2007, subsequent to the most recent 
SSOC promulgated in June 2007.  The records were primarily 
duplicate reports for treatment of various maladies, 
including the veteran's low back disability, and did not 
contain any additional relevant medical information not 
included in the reports already of record.  As the evidence 
is duplicative, the Board finds that it is not "pertinent" 
for purposes of 38 C.F.R. § 20.1304, and that no useful 
purpose would be served by remanding the appeal for the 
promulgation of another SSOC.  

Service Connection - In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service. 
38 U.S.C.A. § 1111; VAOPGCPREC 3-03. Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2007).  In determining whether there is clear and 
unmistakable evidence to rebut the presumption of soundness, 
all evidence of record must be considered, including post 
service medical opinions.  Harris v. West, 203 F.3d 1347 
(Fed. Cir. 2000) and Adams v. West, 13 Vet. App. 453 (2000).  

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2007).  Temporary or intermittent flare-
ups during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The 
presumption of aggravation is applicable only if the pre-
service disability underwent an increase in severity during 
service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also 
Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he or she still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis is manifest to a compensable degree within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to 'intercurrent cause' as set 
forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Low Back Disability

The veteran contends that his current low back disability is 
due to a back injury he had in service.  However, he has not 
provided any competent evidence to support his assertions.  

The Board finds that the veteran's assertions regarding the 
nature and date of onset of his current low back disability 
are of little probative value.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  While the veteran is competent to relate 
that he experienced low back problems in service, he is not a 
medical professional competent to offer an opinion as to the 
etiology of any current low back disability.  Savage, 10 Vet. 
App. at 495; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Direct service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

In this case, the Board has reviewed all the evidence of 
record, including but not limited to the veteran's 
contentions, including his testimony at the February 2003 
travel Board hearing, his service medical records, and all VA 
medical records from 1999 to the present.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting its decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

The service medical records showed that the veteran was 
treated for a back injury 11/2 to three weeks after he fell 
from a roof in November 1980 (medical reports are not 
specific as to the date of the accident).  An x-ray report at 
that time indicated a facture of the pars interarticularis on 
the right side at L5 without spondylolithesis, with spina 
bifida occulta at S1.  However, an orthopedic examination 
later the same day indicated that the x-ray studies did not 
show a fracture.  On examination, there was some lumbosacral 
tenderness with normal range of motion and sensation.  The 
diagnosis was contusion and sprain of the lumbosacral spine 
ligaments and muscles.  The veteran was placed on light duty 
and referred to physical therapy.  A physical therapy note 
later that day, indicated that the veteran was seen 
immediately after the injury (reportedly 11/2 weeks earlier) at 
an aid station and initially had some improvement for about a 
week, but started having back pain again after heavy lifting 
two days ago.  On examination, the veteran had full range of 
motion with no abnormalities.  There was some tenderness of 
the lumbar paravertebral muscles - greater on the right, but 
no sensory loss or weakness.  Deep tendon reflexes were 
equal, bilaterally without Babinski.  The veteran was seen 
again in physical therapy the following day (November 14) 
with no significant changes noted.  

When seen for back pain in January 1981, the veteran reported 
that he had not been doing his home exercise regimen as 
directed by physical therapy.  No specific findings were 
noted at that time.  The veteran was last seen for low back 
pain in March 1981.  On examination, he had full range of 
motion with no abnormal clinical findings.  There was some 
subjective tenderness of the lumbar paravertebral muscles, 
but deep tendon reflexes were normal without Babinski.  There 
was no sensory disturbance or muscle weakness, and the 
veteran could heel and toe walk without difficulty.  Straight 
leg raising was negative at 90 degrees in the sitting 
position, and to more than 70 degrees in the lying position.  
Gordon's sign was positive.  The assessment was low back 
pain.  

A VA x-ray study in February 1999 showed some evidence of 
disc space narrowing at L5-S1.  A VA MRI on the same date 
revealed evidence of desiccation of the L5-S1 disc with 
central disc protrusion, but did not appear to cause 
significant impression on the thecal sac or the existing 
nerve root.  

On VA spine examination in June 2001, the examiner indicated 
that the claims file was reviewed and included a description 
of the veteran's medical history.  The veteran reported that 
he had frequent problems with his back ever since service and 
that he had not sought any medical attention until 1999, 
except for one occasion in 1991.  The examiner also noted 
that a psychological evaluation included the assessment of 
pain disorder with psychological factors influencing a 
general medical condition (low back pain).  The veteran 
reported chronic pain which limited his activities, including 
standing, walking, or lifting more than five pounds.  On 
examination, the veteran carried two canes and showed a great 
deal of range of motion when not under direct observation.  
He was hyperesthetic to even light touch and pinch in a broad 
area of the thoracic to lumbar spine, not localizing his 
discomfort to the midline spinous processes or intraspinous 
spaces.  Forward flexion was to 90 degrees with some 
limitation of motion in all other modalities.  The veteran 
complained of pain on all movements.  Straight leg raising 
was to 65 degrees in the supine position with pain, and to 90 
degrees sitting without pain.  The diagnoses included minimal 
degenerative disc changes in the lower thoracic and 
lumbosacral spine with facet arthropathy, but without 
objective evidence of lower extremity radiculopathy; no 
objective evidence of spondylolysis, spondylolisthesis, or 
spina bifida occulta, and significant functional overlay as 
indicated by 3/5 Waddell nonorganic physical signs.  

The examiner opined that the veteran's current low back 
disability was not a residual of the back injury in service.  
The examiner explained that there was no objective or 
historical evidence which would suggest a direct relationship 
to the in-service injury, and no continuity of treatment that 
would normally be expected of a persistent back disorder.  He 
noted that there were no neurological signs or symptoms in 
service, and no evidence of any such symptoms for many years 
subsequent to service.  He opined that there appeared to be 
some element of secondary gain with regard to the veteran's 
current symptoms.  

At the Travel Board hearing in February 2003, the veteran 
testified that he believed that he was placed on a light duty 
profile for four to five months after the injury.  He said 
that he had back problems again a few months after he started 
working construction shortly after service, and that he has 
not been able to do any kind of work that required heavy 
lifting since then.  The representative argued, in essence, 
that the x-ray study in service in November 1980 clearly 
showed a fracture of the spine, and that the RO's conclusion 
that the veteran suffered only a muscle strain was factually 
inaccurate.  The representative also asserted that the 
orthopedist who evaluated the veteran a couple of days after 
the service x-ray study "misread" the radiologist's report 
and that his diagnosis was invalid and should not be given 
any probative weight.  

At the direction of the Board remand in July 2003, the 
veteran was afforded a VA orthopedic examination in April 
2005, to determine the nature and etiology of any identified 
back disability.  The examiner indicated that the claims file 
was reviewed and included a detailed description of the 
veteran's medical history and a discussion of the 
representative's arguments presented at the personal hearing 
in February 2003.  The clinical findings on examination were 
not materially different from those reported on the 2001 VA 
examination with some additional range of motion loss.  
Neurological examination was essentially within normal 
limits, and Waddell sign was positive at 3/5.  The examiner 
indicated that x-ray studies failed to show a spina bifida 
occulta, spondylolisthesis, or spondylolysis of the 
lumbosacral spine.  There was some degenerative disc disease 
and narrowing at the L5-S1 junction.  The diagnosis was 
degenerative disc disease of the lumbosacral spine.  

The examiner commented that in reviewing the service medical 
records, it was clear that the radiologist's report was in 
error, and that there was no significant pathology related to 
a pars defect of the lumbosacral spine in service.  The 
examiner explained that a radiographic report is a 
consultation and interpretation of a radiograph and that, in 
this case, the radiologist was in error in reporting that 
there was a fracture of the pars interarticularis.  He noted 
that there is no evidence of any residual or current fracture 
of the spine and that the orthopedic examiner in service was 
correct in so finding.  The examiner noted that orthopedic 
surgeons generally review their own x-rays and do not rely on 
radiographic reports to confirm or rule out a diagnosis.  The 
examiner indicated that, in this case, if there had been a 
pars fracture, the veteran would have been in severe pain and 
would not have been able to achieve the normal range of 
motion he had on examination in service.  The examiner 
indicated that the orthopedic surgeon has a clear advantage 
in that he reviews the x-rays at the same time of examining 
the patient, and that he saw nothing in the record to doubt 
the veracity of the orthopedic surgeon's clinical diagnosis 
in service.  He noted, moreover, that the orthopedic 
surgeon's conclusions have been borne out by repeated 
examinations, including MRI studies.  Of significance is the 
fact that the veteran's current complaints include severe 
"radicular pain" but that EMG studies have failed to 
demonstrate any evidence of radiculopathy.  Based on the 
examination performed shortly after the injury in service, 
the subsequent treatment by physical therapy, and the 
eventual discharge from orthopedic care, the VA examiner 
opined that the veteran's injury in service was as described, 
a lumbar contusion/sprain with no significant residuals, and 
that there was no correlation with the veteran's current low 
back disability.  

The Board finds the VA opinion persuasive, as it was based on 
an in-depth analysis of all of the evidence of record.  The 
examiner included a detailed discussion of all relevant 
facts, and offered a rational and plausible explanation for 
concluding that the veteran's current low back disability was 
not related in any way to his back injury in service.  
Furthermore, the veteran has not provided any competent 
evidence to rebut that opinion.  Based on the discussion 
above, the Board finds no basis for a favorable disposition 
of the veteran's appeal.  

Eye Disability

The veteran contends, in essence, that he had very mild 
photophobia and wore lightly tinted glasses when he entered 
military service, but that his sensitivity to light had 
significantly worsened after his glasses were broken and he 
was exposed to extreme glare from the snow for a couple of 
weeks before he was prescribed appropriate tinted lenses.  
Therefore, the veteran believes that service connection 
should be established based on aggravation of his photophobia 
in service.  

The service medical records showed refractive error of the 
eyes (20/400, bilaterally) at the time of service enlistment 
examination, and that the veteran was prescribed glasses in 
July 1978.  When seen in February 1979, the veteran reported 
that his glasses were broken in a fight a couple of days 
earlier and that rubbing alcohol was thrown in his eyes.  No 
pertinent abnormalities were noted on examination at that 
time and new glasses were prescribed.  In July 1979, the 
veteran was prescribed glasses with tinted lenses.  When seen 
at the ophthalmologic clinic in May 1981, the veteran 
reported a history of photophobia secondary to watching an 
arc welder as a child.  Except for myopia and moderate 
photophobia, an eye examination was essentially within normal 
limits and revealed no pertinent abnormalities.  The 
diagnosis included myopia with astigmatism, bilaterally, with 
mild to moderate photophobia secondary to welding exposure, 
and the veteran was prescribed tinted lenses.  

On VA eye examination in June 2001, the veteran reported that 
he believed that his photophobia was due to the fact that he 
was forced to march in the snow without sunglasses, and that 
he had problems with photosensitivity and headaches during 
service.  The examiner indicated that a review of the service 
medical records failed to show any complaint or treatment for 
photophobia.  The veteran had mild to moderate photophobia on 
fundus examination.  The diagnosis was mild to moderate 
photophobia.  

At the personal hearing, the veteran testified that he wore 
brown, very lightly tinted glasses when he entered service, 
and that they were subsequently broken during a fight and 
were replaced with clear lenses.  He was forced to march in 
the snow with clear lenses for two weeks, and believes that 
his photophobia worsened as a result.  (T p.12-13).  The 
veteran testified that he had not been treated for any eye 
problems since his discharge from service except to get new 
glasses.  

At the direction of the Board remand in July 2003, the 
veteran was afforded a VA eye examination in April 2005, to 
determine the nature and etiology of his photophobia.  The 
examiner indicated that the claims file was reviewed and 
included a detailed description of the veteran's medical 
history.  The veteran reported he had a very slight case of 
photophobia when he entered service.  The examiner noted that 
although there was no indication of photophobia on the 
service enlistment examination, it was not something that was 
usually noted on entrance examinations.  A service progress 
note in February 1978 indicated light sensitivity, but did 
not show any ocular pathology.  An optometric report in May 
1981 was normal except for "moderate photophobia."  The 
examiner opined that the veteran probably had a slight to 
moderate photophobia, most likely secondary to high myopia 
and fair complexion which existed prior to service.  He 
indicated that despite the veteran's assertions of increased 
photophobia due to snow blindness or acute ultraviolet (UV) 
exposure for two weeks, there were no clinical findings or 
diagnosis suggestive of a chronic eye disorder due to such 
exposure, such as conjunctivitis, iritis, or keratitis in 
service.  Moreover, the examiner noted that mild snow 
blindness or UV exposure is usually self limiting with 
complete recovery, whereas congenital photophobia usually 
decreases with age.  Here, the veteran contends that his 
photophobia has continually worsened.  The examiner commented 
that the veteran was also diagnosed with fibromyalgia, and 
questioned whether this was contributing to his current 
complaints.  

At the time of entry, there is a presumption that the veteran 
entered service in sound health.  Here, the veteran's 
enlistment examination in June 1978 showed refractive error 
of the eyes, corrected to 20/20, bilaterally, but no 
indication of any pertinent abnormalities referable to 
photophobia.  Therefore, with respect to photophobia, the 
veteran is entitled to a presumption of soundness.  However, 
the Board finds that there is both clear and unmistakable 
evidence that the veteran's photophobia preexisted service 
and clear and unmistakable evidence that such disorder was 
not aggravated in service.  Therefore, any presumption of 
soundness is rebutted in this case.  

In this case, VA physician who reviewed the entire record and 
examined the veteran in April  2005, concluded that the 
veteran's photophobia was most likely related to his high 
myopia and fair complexion, and that it was present at the 
time of service enlistment.  In this regard, the Board notes 
that while the veteran is not competent to render a medical 
opinion regarding etiology of a disease process, he is 
competent to report symptoms that he has experienced.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Here, the 
veteran has acknowledged on several occasions that he had a 
sensitivity to light and wore tinted glasses prior to service 
enlistment.  Based on the factual evidence of record and the 
VA medical opinion that the veteran's photophobia is, in 
essence, genetic in nature, the Board finds that the disorder 
clearly and unmistakably preexisted military service.  See 
38 C.F.R. § 3.303(c) (which provides, in pertinent part, that 
there are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.).  

Having found that the veteran's photophobia clearly and 
unmistakably existed prior to his entry into military 
service, the Board must now determine whether there is clear 
and unmistakable evidence that the disability was not 
aggravated during service.  

In this regard, the VA examiner in April 2005 indicated that 
congenital photophobia usually decreases with age, and that 
there was no objective evidence which suggested that the 
veteran had any additional eye problems commonly associated 
with snow blindness or acute UV exposure, such as, 
conjunctivitis, iritis, or keratitis in service.  Although 
the examiner did not state specifically that there was no 
aggravation of the veteran's photophobia in service, the only 
rational conclusion that can be drawn from his report is that 
the veteran's photophobia pre-existed service and was not 
aggravated in service  The Board finds the medical opinion 
persuasive as it was based on a longitudinal review of the 
entire record.  Moreover the veteran has presented no 
competent evidence to dispute that opinion.  

As indicated above, where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  While the veteran is competent to provide evidence 
of visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Given the lack of any persuasive medical evidence showing 
that the veteran's preexisting photophobia worsened or 
otherwise underwent an increase in disability beyond the 
natural progress of the disease process in service, the Board 
finds that the presumption of soundness has been rebutted.  
Further, since there is clear and unmistakable evidence that 
preexisting photophobia was not aggravated during service for 
the purpose of rebutting the presumption of soundness (38 
U.S.C.A. § 1111), it necessarily follows that his photophobia 
was not, in fact, aggravated during service (38 U.S.C.A. 
§ 1153).  The Board has found by clear and unmistakable 
evidence that the veteran's photophobia preexisted service 
and was not aggravated by service in order to rebut the 
presumption of soundness on entrance.  VA's General Counsel 
found that such a finding would necessarily be sufficient to 
rebut the presumption of aggravation under 38 U.S.C.A. § 1153 
and 38 C.F.R. § 3.306(b).  Therefore, the Board finds no 
basis to grant service connection.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issues.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 61, 55 (1991).  


ORDER

Service connection for degenerative joint disease of the 
lumbar spine is denied.  

Service connection for an eye disability, claimed as 
photophobia, is denied.  




		
	Michelle Kane
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


